Citation Nr: 1020402	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-05 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1310.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to May 1966.  
He died in February 2007; the appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision (RD) by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 

The appellant testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge (AVLJ) in October 2009.  
A transcript of that hearing is of record and associated with 
the claims folder.

In February 2010, the claims folder was forwarded to a 
pulmonologist for an expert opinion.  The claim is again 
before the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Certificate of Death indicates the Veteran died in 
February 2007 due to lung cancer.  

2.  Lung cancer was etiologically related to asbestos 
exposure incurred while the Veteran was serving as a 
maintenance engineer aboard naval vessels. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the Veteran's death have been met.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

2.  The criteria for Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the appellant 
has been provided notice as required by the Veterans Claims 
Assistance Act of 2000 (VCAA), but was not provided notice 
with respect to the effective-date element of her claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the evidence currently of record is sufficient to 
substantiate her claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

Analysis

Service Connection for Cause of the Veteran's Death 

Service connection for the cause of a veteran's death may be 
granted if a disability from a disease or an injury incurred 
in or aggravated by service either caused or contributed 
substantially or materially to his death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A service-connected disability will 
be considered as the principal cause of death when the 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 53.

According to the Certificate of Death, the Veteran died in 
February 2007.  The immediate cause of the Veteran's death 
was listed as lung cancer with tobacco listed as a 
contributing factor. 

As a threshold matter, the Board notes the Veteran was not 
service-connected during his lifetime for lung cancer.  
However, the appellant asserts the Veteran's service aboard 
naval vessels exposed him to asbestos, which led to his fatal 
lung cancer.  

The Board notes at this point that service connection for 
asbestosis and service connection for non-small cell cancer 
of the lung was denied during the Veteran's lifetime in an 
unappealed rating decision issued in February 2007.  However, 
the appellant's claim for service connection for cause of 
death constitutes a new claim, and her theory of causation 
must be accorded de novo review.

The Veteran's service personnel records (SPRs) showed that he 
was a maintenance engineer aboard a number of naval vessels 
during active duty, May 1946 to May 1966.  As such, asbestos 
exposure is consistent with the circumstances of his service.  
38 U.S.C.A. § 1154(a).  Therefore, in-service asbestos 
exposure is conceded here.  The question for consideration is 
whether this exposure caused or contributed substantially or 
materially to his death.

Private medical records showed that the Veteran was diagnosed 
with non-small cell lung cancer in May 2006.

Private medical opinions submitted from June 2006 to June 
2007, before and after the Veteran's death, by Dr. NT, M. D., 
a specialist in pulmonology and critical care; Dr. LJB, M.D., 
an oncologist; and Dr. MEH, M.D., an oncologist, generally 
related the Veteran's asbestos exposure to an increased risk 
of lung cancer, or a potential contributing factor to his 
death, when combined with his prior use of tobacco.  

During the Veteran's lifetime, he was also afforded a VA 
examination in January 2007 in which he reported a history of 
smoking one pack of cigarettes per day for 40 years, but that 
he had stopped smoking 17 years prior to the examination.  He 
stated that he was exposed to asbestos when aboard ships in 
service, specifically in the engine room.  The examiner 
opined that his diagnosis of non-small cell lung cancer was 
less likely than not secondary to his asbestos exposure when 
he was in the service as asbestos was a known risk factor for 
malignant mesothelioma and not for non-small cell lung 
cancer.  The examiner's medical specialty was not indicated 
on the examination report. 

In February 2010, based upon a finding that the medical 
opinions outlined above were inadequate to decide the issues 
on appeal, the Board forwarded the claims folder to a 
pulmonologist for an expert opinion as to whether it was at 
least as likely as not that the Veteran's exposure to 
asbestos as a maintenance engineer while on active duty 
resulted in lung cancer that contributed substantially or 
materially to cause death, combined to cause death, or aided 
or lent assistance to the production of the Veteran's death.  

Dr. PJR, M.D., board-certified in internal medicine; 
pulmonary medicine; and critical care medicine, submitted an 
opinion in February 2010 that was based upon review of the 
Veteran's service treatment records; SPRs; the January 2007 
VA examination; private medical records and opinions; death 
certificate; and medical literature on asbestos, lung cancer, 
and cigarette smoking.  Dr. PJR opined that the data from the 
medical literature and the Veteran's history showed that his 
lung cancer was more likely as not caused by his exposure to 
asbestos during his military service. 

The Board acknowledges the January 2007 VA examiner's opinion 
that the diagnosis of non-small cell lung cancer was less 
likely than not secondary to the Veteran's asbestos exposure 
when he was in the service as asbestos was a known risk 
factor for malignant mesothelioma and not for non-small cell 
lung cancer.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

In this case, for reason explained herein below, the Board 
finds that the opinion of the medical expert, Dr. PJR, that 
the Veteran's lung cancer was more likely as not caused by 
his exposure to asbestos during his military service, is the 
most probative evidence on the question of medical nexus.  

As stated above, the VA examiner's medical specialty was not 
indicated on the examination report.  A medical professional 
is not competent to opine as to matters outside his scope of 
expertise.  LeShore v. Brown, 8 Vet. App. 406 (1995) citing 
Layno v. Brown, 6 Vet. App. 465, 469 (1995).  Therefore, the 
claims folder was forwarded to a pulmonologist for an expert 
opinion in February 2010.

Dr. PJR is shown to be a Doctor of Medicine (MD), and is 
board-certified in internal medicine; pulmonary medicine; and 
critical care medicine.  Dr. PJR is accordingly within his 
sphere of expertise in assessing the Veteran's lung cancer 
and thereby his cause of death.  

In addition to the medical evidence above, the Board has 
carefully considered the lay evidence presented by the 
appellant in the form of correspondence to VA, to include her 
testimony before the undersigned AVLJ, in which it was 
generally asserted that the Veteran's service aboard naval 
vessels exposed him to asbestos, which led to his fatal lung 
cancer.  

Following its thorough review of the evidence, the Board is 
satisfied that the Veteran's in-service exposure to asbestos 
caused or contributed substantially or materially to his lung 
cancer and therefore his death.  Accordingly, the appellant 
is entitled to service connection for the cause of the 
Veteran's death.






	(CONTINUED ON NEXT PAGE)






Dependency and Indemnity Compensation (DIC)

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).  

As detailed above, based on a thorough review of the 
evidence, the Board grants service connection for cause of 
the Veteran's death.

Accordingly, the claim for DIC benefits under 38 U.S.C.A. 
§ 1310 must be granted.  


ORDER

Entitlement to service connection for cause of the Veteran's 
death is granted.

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1310 is granted.  



____________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


